I have serious doubt of the validity of the clause in the mortgage, above discussed, by reason of its vagueness and generality. At least, it seems *Page 429 
to me, that as to such vague and all-inclusive general clause, the rule of ejusdem generis should be strictly applied, which would limit the meaning to conform to the kind and character of things or property specifically described in the language preceding the clause, which in this case I think would lead to the same conclusion arrived at in the above opinion.